DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 06/20/2022. This Action is made FINAL.
Claims 1 and 3-21 received on 06/20/2022 are considered in this Office Action. Claims 1 and 3-21 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim interpretation under 35 USC § 112(f) have been fully considered but are not persuasive. Note that claim interpretation under 35 USC § 112(f) is NOT a rejection. Applicant argues that regarding the amended claims,
“none of the terms recited in claim 1 and its dependent claims are “nonce” terms;
elements of the claims as amended recite sufficient structure.
Examiner respectfully disagrees. 
Regarding (a), the amended claims still recite a generic placeholder for performing the claimed function. The term “part” recited in the claim elements, “monitoring part”, “autonomous driving part”, and “notification part” is a generic placeholder, and is modified by functional language by linking with a transition word, such as “configured to.” Hence, it satisfies the 1st and 2nd analysis from the 3-prong analysis. 
Regarding (b), the generic placeholders are not modified by sufficient structure in the amended claims, thus also satisfying the 3rd analysis from the 3-prong analysis, thus invoking claim interpretation under 35 USC § 112(f).
For the reasons above, Applicant’s arguments are not persuasive, and therefore the claim interpretation under 35 USC § 112(f) for monitoring part, autonomous driving part, and notification part are maintained.

Claim 5, 17 and 19 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In response to the Applicant’s amendment to claims 5, 17 and 19, the rejections have been withdrawn. 

Claims 1, 11 and 16 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 13 and 18 of copending Application No. 17/135,367 (reference application, hereinafter referred to as ‘367), respectively. In response to the Applicant’s amendment to claims 1, 11 and 16, the provisional rejection on the ground of nonstatutory double patenting has been withdrawn, but claims 1, 11 and 16 are now provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 7, 13 and 18 of copending Application No. 17/135,367 in view of Laur (US 20160378114 A1), wherein Laur teaches the newly added claim limitations.

Applicant’s argument with respect to claims 1-5, 8, 9, 11, 12 and 16 rejected under 35 U.S.C. 102(a)(1) have been fully considered but is not fully persuasive. 

In the Remarks, Applicant argues that Laur fails to disclose that status information comprising a driver’s seat position is used to determine the level of driving attention of the driver (Remarks, page 14).
Examiner respectfully disagrees.
Laur teaches wherein the status information comprises a driver's  seating posture (par [0020]: “Continuing to refer to FIG. 1, the readiness-state 22 may be determined based on body-orientation 44 of the operator 20. In general, if the body-orientation 44 is other than something very close to what would be the case when the operator 20 was manually operating the vehicle 14, the readiness state 22 is likely to be set to something other than READY. By way of example and not limitation, the operator 20 may have the readiness-state 22 set to READY if the operator 20 is sitting squarely in the driver's seat, facing forward, attentive to the roadway and surroundings about the vehicle 14, with feet close to but not necessarily touching the brake-pedal and the accelerator-pedal, and hands empty and positioned so the hand-wheel (i.e. steering-wheel) can be quickly grasped if the operator 20 is notified to do so. If the body-orientation 44 is much different that described above, the readiness-state will be set to something other than READY, that is to one of a variety of readiness-states that are related to or lumped under NOT-READY”). Although Laur does not specifically teach a driver's seat position, the driver’s seating posture is indicative of a seat position, as they are closely related. For example, the driver sitting upright with feet close to the pedal indicates that the seat position is also upright and in distance for the driver to operate the pedal, thus the driver being in the readiness state. Hence, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the driver’s seating posture of Laur with the driver's seat position when determining the readiness of the driver, because they both indicate whether the driver is ready to drive.


Claim Objections
Claims 5 and 21 are objected to because of the following informalities:  “the driver’s seat position cannot operate the acceleration device” should read “the driver’s seat position in which the driver cannot operate the acceleration device”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claims 1, 2 and 5: monitoring part (generic placeholder) configured to (function) 
Claims 1, 6-8 and 10: autonomous driving part (generic placeholder) configured to (function) 
Claims 8-9: notification part (generic placeholder) configured to (function) 
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Regarding “monitoring part”, it is interpreted to cover the corresponding structure comprising of processor and sensor and equivalents thereof as supported by a portion of paragraphs 0034 and 0037 of the specification reproduced below:
[0034] The monitoring part 100 or the autonomous driving part 200 according to the exemplary embodiment of the present invention may be implemented by applying a nonvolatile memory (not shown) is  configured to store data relating to an algorithm developed to control operations of various components of the vehicle or software instructions for reproducing the algorithm, and by applying a processor (not shown) configured to perform the operations described below using data stored in the corresponding memory. Here, the memory and the processor may be implemented as separate chips. In the alternative, the memory and the processor may also be implemented as a single chip integrated with each other, and the processor 20 may also take a configuration having one or more processors. 
[0037] Meanwhile, in the driver management system according to the exemplary embodiment of the present invention, the monitoring part 100 collects status information on a condition of a vehicle or a driver through a sensor provided in the vehicle, and a level of driving attention of the driver may be determined through the status information.
	
Regarding “autonomous driving part”, it is interpreted to cover the corresponding structure of processor and equivalents thereof as supported by a portion of paragraph 00167 and FIG. 3 (element 310) of the specification reproduced below:
[0034] The monitoring part 100 or the autonomous driving part 200 according to the exemplary embodiment of the present invention may be implemented by applying a nonvolatile memory (not shown) is  configured to store data relating to an algorithm developed to control operations of various components of the vehicle or software instructions for reproducing the algorithm, and by applying a processor (not shown) configured to perform the operations described below using data stored in the corresponding memory. Here, the memory and the processor may be implemented as separate chips. In the alternative, the memory and the processor may also be implemented as a single chip integrated with each other, and the processor 20 may also take a configuration having one or more processors. 

Regarding “notification part”, it is interpreted to cover the corresponding structure of display and equivalents thereof as supported by a portion of paragraph 00167 and FIG. 3 (element 310) of the specification reproduced below:
 [0049] The notification part 300 may provide the driver with the warning or information on the level of necessary attention in a manner including a warning lamp, a voice, or a display inside the vehicle.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11 and 16 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 13 and 18 of copending Application No. 17/135,367 (reference application, hereinafter referred to as ‘367), respectively, in view of Laur (US 20160378114 A1). 

Regarding claim 1, ‘367 application teaches a driver management system for a vehicle, comprising: a monitoring part configured to determine a level of driving attention of a driver; and an autonomous driving part configured to receive the level of driving attention from the monitoring part, determine a level of necessary attention required according to a required level of autonomous driving, and control an autonomous driving function of the vehicle according to the required level of autonomous driving when the level of driving attention satisfies the level of necessary attention (Shown in the table below which compares claims of the instant application and claims of the ‘367 application side by side, wherein the similar claim limitations are aligned to be side-by-side and emphasis is added),
Instant Application (17/134,450)
Copending Application (17/135,367)
1. A driver management system for a vehicle, comprising: 
a monitoring part configured to determine a level of driving attention of a driver; and 


an autonomous driving part configured to receive the level of driving attention from the monitoring part, determine a level of necessary attention required according to a required level of autonomous driving, and 















control an autonomous driving function of the vehicle according to the required level of autonomous driving when the level of driving attention satisfies the level of necessary attention.
1. A driver management system comprising:

a monitoring part configured to determine a level of driving attention of a driver of a vehicle; and 

a driving guide part configured to receive the level of driving attention from the monitoring part, determine a level of necessary attention required according to an autonomous driving level of the vehicle, and provide the driver with information on the level of necessary attention such that the level of driving attention satisfies the level of necessary attention.

6. The driver management system of claim 1, further comprising: an autonomous driving part configured to control an autonomous driving function of the vehicle, wherein the autonomous driving part is configured to receive the level of driving attention and the level of necessary attention from the monitoring part and the driving guide part, respectively.

7. The driver management system of claim 6, wherein the autonomous driving part 2is configured to perform the autonomous driving function of the vehicle according to a required 3autonomous driving level when the level of driving attention of the driver satisfies the level of 4necessary attention required according to the required autonomous driving level.
11. A method of operating a driver management system of a vehicle, the method comprising: 
2monitoring a driver of the vehicle; 3determining a level of driving attention of the driver of the vehicle based upon the monitoring of 4the driver; 
sdetermining a level of necessary attention required by the driver according to a required level of 6autonomous driving; and 









7controlling an autonomous driving function of the vehicle according to the required level of 8autonomous driving when the level of driving attention determined in the monitoring of the level of driving 9attention of the driver satisfies the level of necessary attention
12. A method of operating a driver management system, the method comprising: 
2monitoring a driver of a vehicle to determine a level of driving attention of the driver; 

3determining a level of necessary attention required according to a required autonomous 4driving level; and 5assisting the driver by providing information on the level of necessary attention to the 6driver such that the level of driving attention determined in the monitoring of the level of driving 7attention of the driver satisfies the level of necessary attention.

13. The method of claim 12, further comprising: after the assisting the driver, performing an autonomous driving function of the vehicle, 20 wherein the autonomous driving function of the vehicle according to the required autonomous driving level is performed when the level of driving attention determined in the monitoring of the 5level of driving attention of the driver satisfies the level of necessary attention.
16. A non-transitory computer readable medium comprising program code that, when executed by at least one processor, cause the at least one processor to perform operations comprising: 


monitoring a driver of a vehicle; determining a level of driving attention of the driver of the vehicle based on the monitoring of the driver; 

determining a level of necessary attention required by the driver according to a level of autonomous driving required; and 












controlling an autonomous driving function of the vehicle according to the required level of autonomous driving when the level of driving attention determined in the monitoring of the level of driving attention of the driver satisfies the level of necessary attention.
17. A non-transitory computer readable program medium comprising program code, that when executed by at least one processor, cause the at least one processor to perform operations comprising: receiving, from a sensor provided in or on a vehicle, 
monitoring information of a driver of the vehicle to determine a level of driving attention of the driver; 

determining a level of necessary attention required according to a required autonomous driving level; and assisting the driver by providing information on the level of necessary attention to the driver such that the level of driving attention determined in the monitoring of the level of driving attention of the driver satisfies the level of necessary attention.

18. The non-transitory computer readable program medium of claim 17, wherein the 2program code, when executed by the at least one processor, further causes the at least one 3processor to perform operations comprising: 4after the assisting the driver, performing an autonomous driving function of the vehicle, 5wherein the autonomous driving function of the vehicle according to the required autonomous 6driving level is performed when the level of driving attention determined in the monitoring of the 7level of driving attention of the driver satisfies the level of necessary attention.


but fails to specifically teach wherein the monitoring part is configured to collect status information on a condition of the vehicle or the driver through a sensor provided in the vehicle, and determine the level of driving attention of the driver based on the status information, and wherein the status information comprises a driver's seat position. 
However, Laur further teaches wherein the monitoring part is configured to collect status information on a condition of the vehicle or the driver through a sensor provided in the vehicle, and determine the level of driving attention of the driver based on the status information (FIG. 1 element 24; par [0010]: “The system 10 includes an operator-detection device 24 operable to detect the readiness-state 22 of the operator 20 of a vehicle 14 while the control-mode 12 of the vehicle is automated-control 16. The operator-detection device 24 may include a camera 50 configured to capture images of the operator 20 in the visible light spectrum and/or the infrared light spectrum, and a light source that emits light in a suitable portion of the light spectrum so the camera 50 can see the operator 20 regardless of ambient lighting conditions. The images of the operator 20 may be processed/analyzed by the operator-detection device 24 or a controller 26 to, for example, determine if the eyes of the operator 20 are closed indicating that the operator 20 is sleeping, determine if the head-pose 28 of the operator 20 varies in a manner that indicates that the operator 20 is tired, and/or determine if the eye-gaze direction of the operator 20 indicates that the operator 20 has or has not seen an object 30 proximate to the vehicle 14. Image processing techniques to determine the readiness-state 22 (e.g. ready or not ready) of the operator 20 based on various indicators such as where the operator is looking (eye-gaze direction) and/or if the operator 20 is alert (eye-blinking, head-pose variation) are well-known”, wherein “readiness-state” corresponds to level of driving attention, and eye movements corresponds to examples of collect status information on a condition of the vehicle or the driver), and
wherein the status information comprises a driver's  seating posture (par [0022]: “By way of another example and not limitation, the body-orientation 44 may be determined based on a facing-direction 48 of the operator. As used herein, the facing-direction 48 is generally determined based on the orientation of the torso/shoulders. If the torso/shoulders are square to, i.e. facing, the hand-wheel, then that may be used as an indication that the readiness-state 22 is closer to READY than NOT-READY. However, if the facing-direction 48 is turned away from the hand-wheel because, for example the operator 20 is sitting sideways in the seat or lying down, then that may be used as an indication that the readiness-state 22 is NOT-READY rather than READY. If the facing-direction 48 is sideways because the operator 20 is sitting sideways in the seat, then the take-over-interval 36 may be on the order of seven seconds”).
Laur is considered analogous to the claimed invention because it is in the same field of detecting driver’s attention level. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘367 application to incorporate the teachings of Laur and detect the driver’s readiness based on sensor data which comprises of driver’s seating posture. ‘367 application in view of Laur fails to specifically teach wherein the status information comprises a driver's seat position.
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the driver’s seating posture of Laur with the driver's seat position when determining the readiness of the driver, because they both indicate whether the driver is ready to drive and are closely related. For example, the seating position in upright position indicates that the driver is sitting upright and facing the front of the vehicle, thus the driver being in the readiness state.

Claims 11 and 16 are provisionally rejected under nonstatutory double patenting on the same basis as claim 1, as they recite similar claim limitations to claim 1.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8-9, 11-12, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Laur et al. (US 20160378114 A1, hereinafter Laur).

Regarding claim 1, Laur teaches a driver management system for a vehicle, comprising: 
a monitoring part configured to determine a level of driving attention of a driver (FIG. 1 element 24; par [0010]: “The system 10 includes an operator-detection device 24 operable to detect the readiness-state 22 of the operator 20 of a vehicle 14 while the control-mode 12 of the vehicle is automated-control 16. The operator-detection device 24 may include a camera 50 configured to capture images of the operator 20 in the visible light spectrum and/or the infrared light spectrum, and a light source that emits light in a suitable portion of the light spectrum so the camera 50 can see the operator 20 regardless of ambient lighting conditions. The images of the operator 20 may be processed/analyzed by the operator-detection device 24 or a controller 26 to, for example, determine if the eyes of the operator 20 are closed indicating that the operator 20 is sleeping, determine if the head-pose 28 of the operator 20 varies in a manner that indicates that the operator 20 is tired, and/or determine if the eye-gaze direction of the operator 20 indicates that the operator 20 has or has not seen an object 30 proximate to the vehicle 14. Image processing techniques to determine the readiness-state 22 (e.g. ready or not ready) of the operator 20 based on various indicators such as where the operator is looking (eye-gaze direction) and/or if the operator 20 is alert (eye-blinking, head-pose variation) are well-known”, wherein “readiness-state” corresponds to level of driving attention); and 
an autonomous driving part configured to receive the level of driving attention from the monitoring part (FIG.2 element 260; par [0034]: “Step 270, READINESS-STATE=READY?, may include monitoring the operator 20 until the readiness-state 22 of the operator 20 is READY. If the readiness-state 22 of the operator 20 is NOT-READY (i.e. the outcome of the decision is NO), the method loops back and waits until the readiness-state 22 of the operator 20 is READY (i.e. the outcome of the decision is YES). When YES, the method 200 proceeds to step 280”, wherein “Step 270, READINESS-STATE=READY” indicates receive the level of driving attention from the monitoring part, as the current readiness state of the driver is used), determine a level of necessary attention required according to a required level of autonomous driving (par [0029]: “Step 220, DETERMINE READINESS-STATE, may include continuous or periodic monitoring of the operator 20 via the operator-detection device 24. From this information, the controller 26 can determine if the operator 20 is READY to quickly take-over manual control of the vehicle 14 if necessary, or if the operator 20 needs some advanced warning that the take-over is needed because the operator 20 is characterized as NOT-READY”; pars [0020]-[0021]: “set to READY if the operator 20 is sitting squarely in the driver's seat, facing forward, attentive to the roadway and surroundings about the vehicle 14, with feet close to but not necessarily touching the brake-pedal and the accelerator-pedal, and hands empty and positioned so the hand-wheel (i.e. steering-wheel) can be quickly grasped if the operator 20 is notified to do so. If the body-orientation 44 is much different that described above, the readiness-state will be set to something other than READY, that is to one of a variety of readiness-states that are related to or lumped under NOT-READY”, wherein “READINESS-STATE=READY?” indicates determine a level of necessary attention required, as the level of necessary attention required needs to be satisfied in order to handover or change the level of autonomous driving, and the “READY?” which corresponds to the level of necessary attention required is determined by posture, gaze and sear positions since, according to a required level of autonomous driving, the driver is to take over control), and control an autonomous driving function of the vehicle according to the required level of autonomous driving when the level of driving attention satisfies the level of necessary attention (par [0035]: “Step 280, CONTROL-MODE=MANUAL-CONTROL, may include the controller 26 stopping automated control of the vehicle 14 and allowing the operator 20 to operate the vehicle-controls 66”, wherein “MANUAL-CONTROL” corresponds to stopping control an autonomous driving function of the vehicle according to the required level of autonomous driving, and MANUAL MODE normally corresponds to levels 0-1 in the autonomous levels defined by SAE), 
wherein the monitoring part is configured to collect status information on a condition of the vehicle or the driver through a sensor provided in the vehicle, and determine the level of driving attention of the driver based on the status information (FIG. 1 element 24; par [0010]: “The system 10 includes an operator-detection device 24 operable to detect the readiness-state 22 of the operator 20 of a vehicle 14 while the control-mode 12 of the vehicle is automated-control 16. The operator-detection device 24 may include a camera 50 configured to capture images of the operator 20 in the visible light spectrum and/or the infrared light spectrum, and a light source that emits light in a suitable portion of the light spectrum so the camera 50 can see the operator 20 regardless of ambient lighting conditions. The images of the operator 20 may be processed/analyzed by the operator-detection device 24 or a controller 26 to, for example, determine if the eyes of the operator 20 are closed indicating that the operator 20 is sleeping, determine if the head-pose 28 of the operator 20 varies in a manner that indicates that the operator 20 is tired, and/or determine if the eye-gaze direction of the operator 20 indicates that the operator 20 has or has not seen an object 30 proximate to the vehicle 14. Image processing techniques to determine the readiness-state 22 (e.g. ready or not ready) of the operator 20 based on various indicators such as where the operator is looking (eye-gaze direction) and/or if the operator 20 is alert (eye-blinking, head-pose variation) are well-known”, wherein “readiness-state” corresponds to level of driving attention, and eye movements corresponds to examples of collect status information on a condition of the vehicle or the driver),
wherein the status information comprises a driver's  seating posture (par [0020]: “Continuing to refer to FIG. 1, the readiness-state 22 may be determined based on body-orientation 44 of the operator 20. In general, if the body-orientation 44 is other than something very close to what would be the case when the operator 20 was manually operating the vehicle 14, the readiness state 22 is likely to be set to something other than READY. By way of example and not limitation, the operator 20 may have the readiness-state 22 set to READY if the operator 20 is sitting squarely in the driver's seat, facing forward, attentive to the roadway and surroundings about the vehicle 14, with feet close to but not necessarily touching the brake-pedal and the accelerator-pedal, and hands empty and positioned so the hand-wheel (i.e. steering-wheel) can be quickly grasped if the operator 20 is notified to do so. If the body-orientation 44 is much different that described above, the readiness-state will be set to something other than READY, that is to one of a variety of readiness-states that are related to or lumped under NOT-READY”), but fails to specifically teach wherein the status information comprises a driver's seat position.
However, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the driver’s seating posture of Laur with the driver's seat position when determining the readiness of the driver, because they both indicate whether the driver is ready to drive, thus either element obtaining similar and predictable results. Moreover, driving posture and seat position are closely related. For example, the driver sitting upright with feet close to the pedal indicates that the seat position is also upright and in distance for the driver to operate the pedal, thus the driver being in the readiness state. 

Regarding claim 3, Laur teaches the driver management system of claim 1. Laur further teaches wherein the sensor comprises a camera, a biometric sensor, a sound sensor, a motion sensor, or a contact sensor, and is operated toward the vehicle or the driver from a position inside or outside the vehicle (FIG. 1 element 24; par [0010]: “The system 10 includes an operator-detection device 24 operable to detect the readiness-state 22 of the operator 20 of a vehicle 14 while the control-mode 12 of the vehicle is automated-control 16. The operator-detection device 24 may include a camera 50 configured to capture images of the operator 20 in the visible light spectrum and/or the infrared light spectrum, and a light source that emits light in a suitable portion of the light spectrum so the camera 50 can see the operator 20 regardless of ambient lighting conditions”).

Regarding claim 4, Laur teaches the driver management system of claim 1. Laur further teaches  wherein the status information further comprises a) a driver's gaze or whether a driver's hand is on a steering wheel (FIG. 1 element 24; par [0010]: “The images of the operator 20 may be processed/analyzed by the operator-detection device 24 or a controller 26 to, for example, determine if the eyes of the operator 20 are closed indicating that the operator 20 is sleeping, determine if the head-pose 28 of the operator 20 varies in a manner that indicates that the operator 20 is tired, and/or determine if the eye-gaze direction of the operator 20 indicates that the operator 20 has or has not seen an object 30 proximate to the vehicle 14. Image processing techniques to determine the readiness-state 22 (e.g. ready or not ready) of the operator 20 based on various indicators such as where the operator is looking (eye-gaze direction) and/or if the operator 20 is alert (eye-blinking, head-pose variation) are well-known.”).

Regarding claim 5, Laur teaches the driver management system of claim 4. Laur further teaches wherein the monitoring part is configured to determine that the level of driving attention of the driver is high when at least one of: a) the driver's hand is on the steering wheel, or b) a seat position in which the driver is can operate an acceleration and deceleration device of the vehicle, and wherein the monitoring part is configured to determine that the level of driving attention of the driver is low when at least one of a) when a hand of the driver is not on the steering wheel, or b) the driver's seat position cannot operate to the acceleration device or the deceleration device of the vehicle (par [0020]: “Continuing to refer to FIG. 1, the readiness-state 22 may be determined based on body-orientation 44 of the operator 20. In general, if the body-orientation 44 is other than something very close to what would be the case when the operator 20 was manually operating the vehicle 14, the readiness state 22 is likely to be set to something other than READY. By way of example and not limitation, the operator 20 may have the readiness-state 22 set to READY if the operator 20 is sitting squarely in the driver's seat, facing forward, attentive to the roadway and surroundings about the vehicle 14, with feet close to but not necessarily touching the brake-pedal and the accelerator-pedal, and hands empty and positioned so the hand-wheel (i.e. steering-wheel) can be quickly grasped if the operator 20 is notified to do so. If the body-orientation 44 is much different that described above, the readiness-state will be set to something other than READY, that is to one of a variety of readiness-states that are related to or lumped under NOT-READY”, wherein “with feet close to but not necessarily touching the brake-pedal and the accelerator-pedal” indicates a seat position in which the driver is can operate an acceleration and deceleration device of the vehicle).

Regarding claim 8, Laur teaches the driver management system of claim 1. Laur further teaches wherein a notification part is provided in the vehicle (par [0016]: “The notification-device 38 that may include, for example, a visible warning device such as an illuminated indicator or a highlighted region of a reconfigurable display, an audible warning device such as a buzzer or speaker, and/or a haptic warning device such as a vibrating device located in a seat or steering wheel of the vehicle 14. The controller 26 may also determine a notification-intensity 42 that is variable”), and the autonomous driving part is configured to operate the notification part to provide the driver with a warning or the information on the level of necessary attention when the level of driving attention of the driver does not satisfy the level of necessary attention (par [0016]: “The notification-device 38 that may include, for example, a visible warning device such as an illuminated indicator or a highlighted region of a reconfigurable display, an audible warning device such as a buzzer or speaker, and/or a haptic warning device such as a vibrating device located in a seat or steering wheel of the vehicle 14. The controller 26 may also determine a notification-intensity 42 that is variable. The intensity of a notification provided by the notification-device 38 may be increased by, for example, increasing the loudness of an audible warning, increasing the highlighting intensity or vigorous flashing of the visible warning, and/or simultaneously combining two or more of the warning types available from the notification-device 38. It is contemplated that the notification-intensity 42 may be increased if the take-over-forecast 34 did not recognize soon-enough that the control-mode 12 should be switched from automated-control 16 to manual-control 18 to allow the operator 20 to prepare based on the readiness-state 22. For example, if the operator 20 is sleeping, and the normal take-over-interval for this readiness state is fifteen seconds, but the future-time is only twelve seconds from now, the controller may increase the loudness of the audible warning to more quickly wake-up the operator 20”, wherein the notification-device alerts with high intensity when “the operator 20 is sleeping” which is an example corresponding to driver does not satisfy the level of necessary attention).

Regarding claim 9, Laur teaches the driver management system of claim 8. Laur further teaches wherein the notification part is configured to 2 provide the driver with the warning or the information on the level of necessary attention in a manner including at least one of: a) a warning lamp, b) a voice, or c) a display inside the vehicle (par [0016]: “The notification-device 38 that may include, for example, a visible warning device such as an illuminated indicator or a highlighted region of a reconfigurable display, an audible warning device such as a buzzer or speaker, and/or a haptic warning device such as a vibrating device located in a seat or steering wheel of the vehicle 14. The controller 26 may also determine a notification-intensity 42 that is variable. The intensity of a notification provided by the notification-device 38 may be increased by, for example, increasing the loudness of an audible warning, increasing the highlighting intensity or vigorous flashing of the visible warning, and/or simultaneously combining two or more of the warning types available from the notification-device 38. It is contemplated that the notification-intensity 42 may be increased if the take-over-forecast 34 did not recognize soon-enough that the control-mode 12 should be switched from automated-control 16 to manual-control 18 to allow the operator 20 to prepare based on the readiness-state 22. For example, if the operator 20 is sleeping, and the normal take-over-interval for this readiness state is fifteen seconds, but the future-time is only twelve seconds from now, the controller may increase the loudness of the audible warning to more quickly wake-up the operator 20”).


Regarding claim 11, it recites a method with similar claim limitations performed by the driver management system for a vehicle recited in claim 1, and, therefore, is rejected on the same basis.

Regarding claim 12, Laur teaches the method of claim 11. Laur further teaches further comprising: notifying the driver when the level of driving attention of the driver does not satisfy the level of necessary attention (par [0033]: “Step 260, ACTIVATE NOTIFICATION DEVICE, may include activating one or more of the notification-device 38 described elsewhere herein. If the timing of the future-time 32 relative to the take-over-interval 36 is close, Step 260 may also include increasing the notification-intensity 42 to get the operator 20 to respond more quickly”; par [0016]: “The notification-device 38 that may include, for example, a visible warning device such as an illuminated indicator or a highlighted region of a reconfigurable display, an audible warning device such as a buzzer or speaker, and/or a haptic warning device such as a vibrating device located in a seat or steering wheel of the vehicle 14. The controller 26 may also determine a notification-intensity 42 that is variable. The intensity of a notification provided by the notification-device 38 may be increased by, for example, increasing the loudness of an audible warning, increasing the highlighting intensity or vigorous flashing of the visible warning, and/or simultaneously combining two or more of the warning types available from the notification-device 38. It is contemplated that the notification-intensity 42 may be increased if the take-over-forecast 34 did not recognize soon-enough that the control-mode 12 should be switched from automated-control 16 to manual-control 18 to allow the operator 20 to prepare based on the readiness-state 22. For example, if the operator 20 is sleeping, and the normal take-over-interval for this readiness state is fifteen seconds, but the future-time is only twelve seconds from now, the controller may increase the loudness of the audible warning to more quickly wake-up the operator 20”, wherein the notification-device alerts with high intensity when “the operator 20 is sleeping” which is an example corresponding to driver does not satisfy the level of necessary attention).

Regarding claim 14, it recites a method with similar claim limitations performed by the driver management system for a vehicle recited in claim 8, and, therefore, is rejected on the same basis.

Regarding claim 16, Laur further teaches a non-transitory computer readable medium comprising program code that, when 2executed by at least one processor, cause the at least one processor to perform operations (par [0012]: “The controller 26 may include a processor (not specifically shown) such as a microprocessor or other control circuitry such as analog and/or digital control circuitry including an application specific integrated circuit (ASIC) for processing data as should be evident to those in the art. The controller 26 may include memory (not specifically shown) including non-volatile memory, such as electrically erasable programmable read-only memory (EEPROM) for storing one or more routines, thresholds and captured data. The one or more routines may be executed by the processor to perform steps for processing signals received by the controller 26 for operating the vehicle 14 as described herein”) similar to claim limitations of claim 1, and therefore is rejected on the same basis.

Regarding claim 21, it recites a method with similar claim limitations performed by the driver management system for a vehicle recited in claim 5, and, therefore, is rejected on the same basis.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Laur in view of Mangal et al. (US 20200004244 A1, hereinafter Mangal).

Regarding claim 6, Laur teaches the driver management system of claim 1. Laur further teaches wherein a notification part is provided in the vehicle, and the autonomous driving part is configured to operate the notification part to provide the driver with warning when the required level of autonomous driving is changed (par [0015]: “the controller 26 may activate a notification-device 38 at a notification-time 40 at or prior to the take-over-interval 36 before the future-time 32. In other words, the controller 26 determines the notification-time 40 that the notification device 38 is activated so the operator 20 has sufficient time to prepare for manual-control 18, and the notification-time 40 corresponds or is prior to the take-over-interval 36 before the future-time 32.”), but fails to specifically teach providing information on the level of necessary attention required according to a changed level of autonomous driving.
However, Mangal teaches information on the level of necessary attention required according to a changed level of autonomous driving (FIG.3, par [0035]: “Step 155, OPERATE ALERT-DEVICE, may include operating an alert-device to indicate to the operator 18 a direction toward one or more primary-targets 44 that have not been gazed at more recently than the primary-time 62 and/or one or more secondary-targets 74 that have not been gazed at more recently than the secondary-time 76 and/or that the visual-sweep 80 has not been performed in more recently than the sweep-time 82”; par [0030]: ”Step 130, HAND-OVER RECOMMENDED?, may include determining that a hand-over 40 of operation of the host-vehicle 12 from the autonomous-mode 14 to the manual-mode 16 is recommended because, for example, one or more of the devices that forms the object-detector 20 has malfunctioned or has been damaged”, wherein “operating an alert-device to indicate to the operator 18 a direction toward one or more primary-targets 44 that have not been gazed at more recently than the primary-time 62” corresponds to information on the level of necessary attention required according to a changed level of autonomous driving due to the handover or when the required level of autonomous driving is changed).
Mangal is considered analogous to the claimed invention because it is in the same field of changing the level of autonomous driving based on the driver’s attention level. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the notification-device of Laur to incorporate the teachings of Mangal and provide information on the level of necessary attention required according to a changed level of autonomous driving. Doing so would aid the driver in identifying primary-targets prior to the handover, thus efficiently improving user awareness, which results in a safer and smoother transition from autonomous to manual mode.

Regarding claim 7, Laur in view of Mangal teaches the driver management system of claim 6. Laur further teaches wherein the autonomous driving part is configured to execute the autonomous driving function of the vehicle according to the changed level of autonomous driving when the level of driving attention of the driver satisfies the level of necessary attention required according to the changed level of autonomous driving changed within a predetermined time (FIG. 2; par [0034]: “Step 270, READINESS-STATE=READY?, may include monitoring the operator 20 until the readiness-state 22 of the operator 20 is READY. If the readiness-state 22 of the operator 20 is NOT-READY (i.e. the outcome of the decision is NO), the method loops back and waits until the readiness-state 22 of the operator 20 is READY (i.e. the outcome of the decision is YES). When YES, the method 200 proceeds to step 280”; par [0035]: “Step 280, CONTROL-MODE=MANUAL-CONTROL, may include the controller 26 stopping automated control of the vehicle 14 and allowing the operator 20 to operate the vehicle-controls 66”; par [0032]: “Step 250, DETERMINE NOTIFICATION TIME (FUTURE-TIME−TAKE-OVER-INTERVAL), may include subtracting from the future time 32 the value of the take-over-interval 36 to determine when the notification device 38 should be activated so the operator 20 is not notified too early or too late to prepare to take manual-control of the vehicle 14”, wherein “FUTURE-TIME” corresponds to predetermined time).

Claims 10, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Laur in view of Gordon et al. (US20170106876A1, hereinafter Gordon).

Regarding claim 10, Laur teaches the driver management system of claim 1, but fails to specifically teach wherein the autonomous driving part is configured to update the level of autonomous driving required according to a changed level of driving attention when the level of driving attention of the driver is changed.
However, Gordon teaches wherein the autonomous driving part is configured to update the level of autonomous driving required according to a changed level of driving attention when the level of driving attention of the driver is changed (FIG. 5; par [0028]: “In other embodiments of the present invention, the SDV may transition from manual mode to autonomous self-driving mode if it is detected that: a cell-phone is ringing, an audible alert from a cell phone indicates an incoming text message or email, the driver's eyes have drifted from the road for more than a certain amount of time (e.g., 4 seconds), the driver has become unconscious (as measured by the driver not responding to an audio alert or based on biometric sensors associated with the driver)”; par [0086]: “Returning now to FIG. 5, as depicted in block 508, in response to determining that the human driver is unqualified to operate the SDV in manual mode (according to various embodiments, including those just described), one or more processors transfer control of the SDV to an SDV on-board computer to place the SDV in autonomous mode”, wherein “driver's eyes have drifted from the road for more than a certain amount of time” and “unconscious” are examples corresponding to a changed level of driving attention when the level of driving attention of the driver is changed, and changing to autonomous mode in response to “determining that the human driver is unqualified to operate the SDV in manual mode” corresponds to autonomous driving part is configured to update the level of autonomous driving required).
Gordon is considered analogous to the claimed invention because it is in the same field of changing the level of autonomous driving based on the driver’s attention level. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Laur to incorporate the teachings of Gordon and to takeover from manual mode to autonomous in response to detecting that the driver is distracted or not in the condition to operate the vehicle. Doing so would greatly increase the safety of the driver and surrounding vehicles.

Regarding claim 13, it recites a method with similar claim limitations performed by the driver management system for a vehicle recited in claim 10, and, therefore, is rejected on the same basis.

Regarding claim 18, Laur teaches the non-transitory computer readable medium of claim 16. Laur further teaches wherein the program code, when executed by the at least one processor, further causes the at least one processor to perform operations comprising: the controlling of the autonomous driving function of the vehicle as taught in claim 16 (par [0035]: “Step 280, CONTROL-MODE=MANUAL-CONTROL, may include the controller 26 stopping automated control of the vehicle 14 and allowing the operator 20 to operate the vehicle-controls 66”, wherein “the controller 26 stopping automated control of the vehicle” corresponds to the controlling of the autonomous driving function of the vehicle, as it corresponds to “Level 0 in which a driver drives directly” as stated by the applicant in par [0035] of the specification), but fails to wherein the program code, when executed by the at least one processor, further causes the at least one processor to perform operations comprising: updating the level of autonomous driving according to a changed level of driving attention when the level of driving attention of the driver is changed, after the controlling of the autonomous driving function of the vehicle.
However, Gordon teaches updating the level of autonomous driving according to a changed level of driving attention when the level of driving attention of the driver is changed, after the controlling of the autonomous driving function of the vehicle (FIG. 5; par [0028]: “In other embodiments of the present invention, the SDV may transition from manual mode to autonomous self-driving mode if it is detected that: a cell-phone is ringing, an audible alert from a cell phone indicates an incoming text message or email, the driver's eyes have drifted from the road for more than a certain amount of time (e.g., 4 seconds), the driver has become unconscious (as measured by the driver not responding to an audio alert or based on biometric sensors associated with the driver)”; par [0086]: “Returning now to FIG. 5, as depicted in block 508, in response to determining that the human driver is unqualified to operate the SDV in manual mode (according to various embodiments, including those just described), one or more processors transfer control of the SDV to an SDV on-board computer to place the SDV in autonomous mode”, wherein “driver's eyes have drifted from the road for more than a certain amount of time” and “unconscious” are examples corresponding to a changed level of driving attention when the level of driving attention of the driver is changed, and changing to autonomous mode in response to “determining that the human driver is unqualified to operate the SDV in manual mode” corresponds to autonomous driving part is configured to update the level of autonomous driving required, and wherein manual mode corresponds to “controlling of the autonomous driving function of the vehicle” as taught by Laur).
Gordon is considered analogous to the claimed invention because it is in the same field of changing the level of autonomous driving based on the driver’s attention level. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Laur to incorporate the teachings of Gordon and to takeover from manual mode to autonomous in response to detecting that the driver is distracted or not in the condition to operate the vehicle. Doing so would greatly increase the safety of the driver and other vehicles.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laur in view of YOU et al. (US20180292833A1, hereinafter YOU).

Regarding claim 17, Laur teaches the non-transitory computer readable medium of claim 16. Laur further teaches wherein the program code, when executed by the at least one processor, further causes the at least one processor to perform operations comprising: notifying the driver when the level of driving attention of the driver does not satisfy the level of necessary attention, but fails to specifically teach notifying the driver when the level of driving attention of the driver does not satisfy the level of necessary attention, after the controlling of the autonomous driving function of the vehicle.
However, YOU teaches notifying the driver when the level of driving attention of the driver does not satisfy the level of necessary attention, after the controlling of the autonomous driving function of the vehicle (FIG. 6; par [0070]: “With regard to control switch, the driver may be warned of the time or situations through “Level-2 section 5 km ahead. Prepare to switch control after 5 minutes” and “Road with serious curvature ahead. Prepare to switch control. 5.4.3.2.1”. In addition, when a driver is detected to not be looking in a driving direction based on monitoring of a forward-looking state of the driver using an indoor imaging device (e.g., camera, video camera or the like), the driver may be warned through “Level-3 section. Please, look forward. If you don't look forward, autonomous driving will be released after 5 seconds”.”, wherein “when a driver is detected to not be looking in a driving direction based on monitoring of a forward-looking state of the driver using an indoor imaging device (e.g., camera, video camera or the like), the driver may be warned” corresponds to notifying the driver when the level of driving attention of the driver does not satisfy the level of necessary attention, and the given example of “Level-3 section. Please, look forward. If you don't look forward, autonomous driving will be released after 5 seconds” indicates that the notification is occurred due to the change in attention level after the controlling of the autonomous driving function of the vehicle). 
YOU is considered analogous to the claimed invention because it is in the same field of changing the level of autonomous driving and notifying the driver of information regarding the level of autonomous driving and the necessary attention required. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Laur to incorporate the teachings of YOU and to further notify and provide the driver with the necessary attention level when the level of driving attention of the driver does not satisfy the level of necessary attention. Doing so will enhance user friendliness by providing the driver with details of the necessary information, which also increases safety by preventing further distraction from the driver, thus avoiding collision and potential hazards. 

Regarding claim 19, Laur in view of YOU teaches the non-transitory computer readable medium of claim 17. YOU further teaches wherein the notifying the driver comprises providing the driver with information regarding the level of necessary attention required when the level of driving attention of the driver does not satisfy the level of necessary attention, after the controlling of the autonomous driving function of the vehicle (FIG. 6; par [0070]: “With regard to control switch, the driver may be warned of the time or situations through “Level-2 section 5 km ahead. Prepare to switch control after 5 minutes” and “Road with serious curvature ahead. Prepare to switch control. 5.4.3.2.1”. In addition, when a driver is detected to not be looking in a driving direction based on monitoring of a forward-looking state of the driver using an indoor imaging device (e.g., camera, video camera or the like), the driver may be warned through “Level-3 section. Please, look forward. If you don't look forward, autonomous driving will be released after 5 seconds”.”, wherein “when a driver is detected to not be looking in a driving direction based on monitoring of a forward-looking state of the driver using an indoor imaging device (e.g., camera, video camera or the like), the driver may be warned” corresponds to notifying the driver when the level of driving attention of the driver does not satisfy the level of necessary attention, and FIG. 6 and the given example of “Level-3 section. Please, look forward. If you don't look forward, autonomous driving will be released after 5 seconds” corresponds to information regarding the level of necessary attention required).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Laur, in view of Gordon and further in view of YOU, and further in view of Bhalla et al. (US 20190204827 A1, hereinafter Bhalla).

Regarding claim 15, Laur in view of Gordon teaches the method of claim 13. Laur further teaches wherein the level of autonomous driving comprises one of two possible levels (FIG. 2, wherein “AUTOMATED-CONTROL” and “MANUAL CONTROL” corresponds to the possible two levels), but fails to specifically teach or divide the possible two levels such that wherein the level of autonomous driving comprises one of six possible levels.
However, YOU teaches wherein the level of autonomous driving comprises one of five possible levels (FIG. 6; pars [0039]-[0050]; pars [0044]-[0045]: “(2) Level-2 Stage (Combined Function Automation) This is a stage in which a driver does not have to perform both right and left driving and forward and backward driving. The driver needs to look forward and should not operate other components or leave a driver seat.”, wherein YOU further specifies the “two possible levels” taught by Laur into 5 levels, and further provides the necessary attention level required by the driver as taught in claim 13). 
YOU is considered analogous to the claimed invention because it is in the same field of changing the level of autonomous driving and notifying the driver of information regarding the level of autonomous driving and the necessary attention required. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Laur in view of Gordon to incorporate the teachings of YOU and to further divide the two possible levels into five levels depending on the automated level. Doing so will enhance user friendliness as it will provide various customized levels of autonomous driving. Laur, in view of Gordon and further in view of YOU fails to specifically teach wherein the level of autonomous driving comprises one of six possible levels.
However, Bhalla teaches wherein the level of autonomous driving comprises one of six possible levels (par [0003]: “The Society of Automotive Engineers (SAE) International standard defines six different automation levels in the context of vehicles and their operation on roadways. The six different automation levels are as follows: (1) Level 0 where no automation is available, (2) Level 1 where driver assistance is required, (3) Level 2 where partial automation is available, (4) Level 3 where conditional automation is available, (5) Level 4 where high automation is available, and (6) Level 5 where full automation is available. For Level 0 to Level 2, a human driver monitors the driving environment (i.e., surroundings). For Level 3 to Level 5, an autonomous drive system (i.e., automated driving system) monitors the driving environment”; par [0094]: “In one embodiment, the system 200 displays a different visual alert comprising a supervisory level label 521 indicative of a degree/level of supervision required from the driver, wherein the supervisory level label 521 is positioned within proximity of the circular icon 520 (e.g., directly above the circular icon 520). For example, in one embodiment, if the autonomous confidence level is high, the supervisory level label 521 displayed is “Supervisory Level: Low” indicative that there is high confidence that the vehicle 100 can drive autonomously and that the driver will need to take over in the future but not anytime soon, as shown in FIG. 5A. If the autonomous confidence level is medium, the supervisory level label 521 displayed is “Supervisory Level: Moderate” indicative that there is moderate confidence that the vehicle 100 can drive autonomously and that the driver will need to take over soon, as shown in FIG. 5B. If the autonomous confidence level is low, the supervisory level label 521 displayed is “Supervisory Level: High” indicative that there is low confidence that the vehicle 100 can drive autonomously and that the driver will need to take over immediately, as shown in FIG. 5”, wherein Bhalla teaches the six possible levels of autonomous driving, and further provide inform).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the five possible levels of autonomous driving of Laur in view of Gordon and further in view of YOU with the six possible levels of autonomous driving of Bhalla, because they both divide the possible levels of autonomous driving into several levels and one could have substituted the number of levels and the result of the substitution would have been predictable in providing various levels of autonomous driving. 

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Laur, in view of YOU, and further in view of Bhalla.

Regarding claim 20, it recites a non-transitory computer readable medium executing a program code executing operations similar to claim limitations of the method in claim 15, and therefore is rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takagi (WO 2019038822 A1) teaches an occupant determination unit which determines whether or not the occupant condition is paying attention to the surroundings of the host vehicle based on monitor information such as the degree of opening and closing of eyes, the direction of sight line, and the riding posture.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/ABDHESH K JHA/Primary Examiner, Art Unit 3668